UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     MICHAEL ANGEL LE BELLOT,                        DOCKET NUMBER
                 Appellant,                          AT-0845-14-0987-I-1

                  v.

     OFFICE OF PERSONNEL                             DATE: May 8, 2015
       MANAGEMENT,
                   Agency.



             THIS FINAL ORDER IS NO NPRECEDENTIAL *

           Michael Angel Le Bellot, Homestead, Florida, pro se.

           Roxann Johnson, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1        The appellant has filed a petition for review of the initial decision, which
     dismissed his apparent overpayment appeal for lack of jurisdiction. Generally,
     we grant petitions such as this one only when:         the initial decision contains
     erroneous findings of material fact; the initial decision is based on an erroneous


     *
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     interpretation of statute or regulation or the erroneous application of the law to
     the facts of the case; the judge’s rulings during either the course of the appeal or
     the initial decision were not consistent with required procedures or involved an
     abuse of discretion, and the resulting error affected the outcome of the case; or
     new and material evidence or legal argument is available that, despite the
     petitioner’s due diligence, was not available when the record closed. See Title 5
     of the Code of Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115). For
     the reasons discussed below, we DENY the appellant’s petition for review and
     AFFIRM the initial decision, which is now the Board’s final decision. 5 C.F.R.
     § 1201.113(b).
¶2         The administrative judge issued an initial decision dismissing the
     appellant’s appeal for lack of jurisdiction on the basis that the appellant failed to
     show either that the Office of Personnel Management (OPM) issued a final
     appealable decision or that OPM’s failure to do so constituted a de facto
     appealable decision. Initial Appeal File, Tab 6, Initial Decision at 2-3; see, e.g.,
     Fletcher v. Office of Personnel Management, 118 M.S.P.R. 632, ¶ 5 (2012). The
     appellant does not challenge this finding on review and we see no reason to
     disturb it. Thus, the administrative judge correctly dismissed the appeal for lack
     of jurisdiction.
¶3         Based on documents that the appellant submitted with his petition for
     review, it appears that the appellant is attempting to challenge a debt allegedly
     owed to his former employing agency which is being collected from his interim
     annuity via administrative offset. Petition for Review File, Tab 1 at 4-5, Tab 5.
     The Board has limited jurisdiction to review whether the former employing
     agency provided the required due process before having OPM offset a debt
     against the appellant’s interim annuity but only when the issue is integral to the
     disposition of an otherwise appealable action.      Secrist v. U.S. Postal Service,
     115 M.S.P.R. 199, ¶ 6 (2010); Ramirez v. Department of the Army, 86 M.S.P.R.
     211, ¶ 11 (2000).    Because the appellant has not shown jurisdiction over the
                                                                                  3

underlying appeal, the Board lacks jurisdiction to consider his administrative
offset claim.

                 NOTICE TO THE APPELLANT REGARDING
                    YOUR FURTHER REVIEW RIGHTS
      You have the right to request review of this final decision by the United
States Court of Appeals for the Federal Circuit. You must submit your request to
the court at the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

      The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,    at   our   website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
      If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for
information regarding pro bono representation for Merit Systems Protection
                                                                             4

Board appellants before the Federal Circuit. The Merit Systems Protection Board
neither endorses the services provided by any attorney nor warrants that any
attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.